Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 15 claim a first base comprising a non-tubular support member and a second base comprising a flexible cover member.  However, claims 1 and 15 also claim that the non-tubular support member is coupled to the first base and that the flexible cover member is coupled to the second base.  It is unclear how the first base and second base comprise of parts (being the non-tubular support member and flexible base) that couple to said bases. Dependent claims 2-7 and 16-20 are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Dempsey (US Pub No.: 2008/0248079).
Regarding claim 1, Solish discloses a thread insertion assembly comprising (a needle to deliver a dermal filler is disclosed in the abstract): a first base comprising a non-tubular support member (figure 29 part 16. This device depicted in the figure as needle like in shape instead of tubular), non-tubular support member having a proximal portion (being the rightmost portion of part 16 in figure 28A) coupled to the first base (as the non-tubular support member of Solish is part of the first base, it is shown as being coupled to the first base) and a distal portion extending away from the first base (being the leftmost part of part 16 in figure 28A); a second base comprising a cover member (the main cylindrical portion of part 42 wherein part 16 fits within in 28A is shown as a cover, which is part of a second base 42), the cover member having a proximal portion coupled to the second base (as the second base comprises the cover member, the proximal end of the cover), a closed distal portion (being the rightmost portion of part 40 in figure 28A), and an inner cavity extending from the proximal portion of the cover 
However, it should be noted that the cover 42 of Solish is not disclosed as being flexible. Instead, Dempsey will disclose a flexible covering 206 in [0038] that will cover a “segment of biocompatible implant material 204” in figure 8 (as also cited in [0038]).  As both Solish and Dempsey teach systems to introduce a biocompatible implant, with Solish teaching a dermal filler in the abstract and Dempsey teaching generic biocompatible material in [0038], it is argued that the flexible cover member of Dempsey can be incorporated in place of the cover member of Solish.
It would have been obvious to one of skill in the art before the effective filing date to incorporate the flexible cover of Dempsey into the device of Solish as both covers are considered to be functionally equivalent.  Both will cover up a biocompatible material that is implanted in the body.  Additionally, Dempsey does disclose that the flexible cover therein will be “useful in reducing or eliminating contact of the segment of material with non-sterile objects at the treatment site during an implantation procedure” as per [0037].  This is is a benefit to the 
Regarding claim 2 Solish in view of Dempsey will teach that the second base is moveable, relative to the first base, to separate the cover member and expose the thread in situ (in figures 28A to 28C of Solish, the first base at the end of 16 is shown to separate from the cover 42 to reveal the thread 40).
Regarding claim 3, Solish in view of Dempsey will teach that the second base comprises a through-hole, and wherein the first base extends through the through-hole of the second base (the leftmost end of part 42 of Solish is shown to have a through hole as part 16 and 40 are shown to pass through an opening in 42).
Regarding claim 4, Solish in view of Dempsey will teach that the non-tubular support member comprises a flat cross-sectional profile (as shown in figure 28A, it is shown that the cross section of part 16 is shown as flat).
Regarding claim 5, Solish in view of Dempsey will teach that the thread is a dermal filler thread (Solish teaches a dermal filler in the abstract. The dermal filler is disclosed as being a thread in [0065]).
Regarding claim 6, Solish in view of Dempsey will teach that the thread comprises hyaluronic acid (Solish discloses hyaluronic acid as a thread material in [0071]).
Regarding claim 7, Solish in view of Dempsey will teach the thread insertion assembly of Claim 1, wherein a longitudinal length of the cover member is approximately equal to or greater than a longitudinal length of the support member (Solish teaches that the cover member 42 is longer longitudinally than the support member 16 as per figure 27A and 27C).
Regarding claim 15, Solish will disclose a  thread insertion assembly (in the abstract thereof) comprising a first base (being the needle part 10 in figure 25 that has a needle end 12) 
However, it should be noted that the cover 42 of Solish is not disclosed as being flexible. Instead, Dempsey will disclose a flexible covering 206 in [0038] that will cover a “segment of biocompatible implant material 204” in figure 8 (as also cited in [0038]).  As both Solish and Dempsey teach systems to introduce a biocompatible implant, with Solish teaching a dermal filler in the abstract and Dempsey teaching generic biocompatible material in [0038], it is argued that the flexible cover member of Dempsey can be incorporated in place of the cover member of Solish.
It would have been obvious to one of skill in the art before the effective filing date to incorporate the flexible cover of Dempsey into the device of Solish as both covers are 
Regarding claim 16, Solish in view of Dempsey teach that the first base is proximally slideable relative to the thread in situ to separate the thread from the support member (the first base 16 of Solish slides proximally in figures 28A-28C (proximal being taken as a sliding to the left). This will allow the thread 40 to insert itself in the dermis 50. After this, it is assumed that the thread will separate from the needle and support members as the needle is used to deliver the thread and having the needle remain in the body attached to the thread provides no benefit to the user).
Regarding claim 17, Solish in view of Dempsey teach that second base comprises a through-hole, and wherein the first base extends through the through-hole of the second base (at the end of part 42 in figure 29, an opening is shown to which part 15 passes out of.  This is shown as being a through hole in the second base of Solish).
Regarding claim 18, Solish in view of Dempsey teach that the non-tubular support member comprises a flat cross-sectional profile (as shown in figure 28A, it is shown that the cross section of part 16 is shown as flat).
Regarding claim 19, Solish in view of Dempsey will teach that the thread is a dermal filler thread (Solish teaches a dermal filler in the abstract. The dermal filler is disclosed as being a thread in [0065]).
Regarding claim 20, Solish in view of Dempsey will teach that the thread comprises hyaluronic acid (Solish discloses hyaluronic acid as a thread material in [0071]).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Walsh (US Pub No.: 2017/0079717) and Dempsey (US Pub No.: 2008/0248079).
Regarding claim 8, Solish discloses a method of inserting a thread comprising (a needle to deliver a dermal filler is disclosed in the abstract, a method therefor is disclosed between [0077]-[0082]): inserting a distal portion of a cover member into a patient (the distal end with the proximal end of part 42 in figure 28A is placed in the body), wherein the cover member comprises a proximal portion (this will be the open end of part 42 to the left of it in figure 28A), a closed distal portion (being the rightmost part of part 42), and an inner cavity extending from the proximal portion of the cover member toward the closed distal portion of the cover member (there is an opening in part 42 wherein parts 16 and 40 are received therein in figure 28A), wherein a non-tubular support member (figure 28 part 16), comprising a proximal portion coupled to a first base (the first base will be the portion of 16 wherein part 40 is connected to.  As such, the rightmost end of part 16 is shown as coupled to the non-tubular support member), extends within the inner cavity from the proximal portion of the cover member toward the closed distal portion of the cover member (part 16 extends within part 42 in figure 28A), 
However, Solish does not teach an instance wherein the proximal portion of the cover member is coupled to a second base; and proximally sliding the second base, relative to the first base, in situ to separate the cover member and expose a thread positioned along a longitudinal length of support member, between the support member and the cover member. Instead, Walsh does disclose a sliding mechanism 27 in figure 4 that can be a second base for the device of Solish.  Said sliding member can be coupled to the proximal portion of the cover member.  This will be relative to the first base and will allow the cover to move in a longitudinal direction away from the first base to expose the thread part 40 of Solish. It would be obvious to one of ordinary 
However, it should be noted that the cover 42 of Solish is not disclosed as being flexible. Instead, Dempsey will disclose a flexible covering 206 in [0038] that will cover a “segment of biocompatible implant material 204” in figure 8 (as also cited in [0038]).  As both Solish and Dempsey teach systems to introduce a biocompatible implant, with Solish teaching a dermal filler in the abstract and Dempsey teaching generic biocompatible material in [0038], it is argued that the flexible cover member of Dempsey can be incorporated in place of the cover member of Solish.
It would have been obvious to one of skill in the art before the effective filing date to incorporate the flexible cover of Dempsey into the device of Solish as both covers are considered to be functionally equivalent.  Both will cover up a biocompatible material that is implanted in the body.  Additionally, Dempsey does disclose that the flexible cover therein will be “useful in reducing or eliminating contact of the segment of material with non-sterile objects at the treatment site during an implantation procedure” as per [0037].  This is is a benefit to the device of Solish as this cover will prevent a bacterial infection of the thread of Solish before it is implanted in the body.  As keeping the thread of Solish sterile before implantation into the body is a benefit to the device of Solish, it would have been obvious to one of ordinary skill in the art to teach the flexible cover of Dempsey into the device of Solish. 

Regarding claim 9, Solish in view of Walsh and Dempsey teach that sliding the first base relative to the thread in situ to separate the thread from the support member (It stands to reason that the thread of Solish will detach itself from the needle member 16 after the thread is implanted in the body).

Regarding claim 10, Solish does not teach a proximally sliding of the second base, relative to the first base to pass the first base through a through-hole.  Instead, Solish in view of Walsh will teach a proximally sliding the second base (being part 27 in figure 4 of Walsh that will be placed on part 42 of Solish), relative to the first base, comprises sliding the second base with the first base extending through a through-hole of the second base (sliding the second base provided in Walsh that is attached to Solish will allow for the first base to pass through the through hole). It would have been obvious to one of ordinary skill in the art at the date of filing to incorporate the second base of Walsh into the device of Solish as this will allow for an alternative means for the user to hold and/or manipulate the cover member of Solish when delivering a needle and a dermal filler into a patient.
Regarding claim 11, Solish in view of Walsh and Dempsey will teach a creating of an opening through a patient's skin to permit insertion of the distal portion of the cover member (figures 28A-28C Solish show the end of part 16, which is a needle, passing through the dermis 50.  As such, it is shown that Solish will create an opening through the skin that a cover can reasonably pass through).
Regarding claim 12, Solish in view of Walsh and Dempsey will teach an instance wherein separating the cover member relative to the thread to expose the thread comprises withdrawing the distal portion of the cover member from the patient (it stands to reason that the cover member of Solish will withdraw from the patient’s body after the thread is inserted within the body in figure 28C).
Regarding claim 13, Solish in view of Dempsey will teach that the thread is a dermal filler thread (Solish teaches a dermal filler in the abstract. The dermal filler is disclosed as being a thread in [0065]).
Regarding claim 14, Solish in view of Dempsey will teach that the thread comprises hyaluronic acid (Solish discloses hyaluronic acid as a thread material in [0071]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horne (US Pub No.: 2015/0327972), Clauson (US Pub No.: 2014/0221940), and Biscup (US Pub No.: 2003/0216737).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774